Case 1:17-cr-20865-RAR Document 15 Entered on FLSD Docket 07/03/2019 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

   ln thematterof:CriminalCaseTransfersto
   DistrictJudgeRodolfo A.Ruiz

  UNITED STATES OF AM ERICA                                      CASE NO. 1:l7-CR-20#65-K M M
       Plaintiff



   NADER M OHAM AD FARHAX
         Defendant

                                   O RDER OF REASSIG NM ENT
          The above-styled cases have been selected by the Clerk of Court utilizing a random

   selection procedure to insure the fairand impartialreassignmentof cases from the undersigned District

   Judge to the newly appointed DistrictJudge R odoIfo A . R uiz.Prior to executing this Order,the

   undersigned has reviewed the files and has ruled upon al1 ripe pending motions that have notbeen

   referredto thepaired M agistrateJudge,and arefully briefed,inaccordancewiththe policy established by

   the Judges of the Southern District of Florida (See InternalOperating Procedtlres,Section 2.05.03-

   2.05.04). Itishereby
          ORDERED thattheabove-styled actionsare hereby REASSIGNED tothecalendarofthe

   Honorable Rodolfo A.Ruizasof July 2,2019 forallfurtherproceedings. Itisfurther
          ORDERED thata11pleadingshereafterfiled shallbeartheassigned case numberfollowed

   bythe initialsRAR in lieu ofthepresentinitials.
         ooxs Axo oRosltso in chambers,atM iami,ylorida,this2-u day ot-luly,2019.



                                                         .   *

                                                  M ICHAEL M OOItE
                                                     .
                                                CHIEF UNITED STATES DISTRICT JUDGE

   copiesfurnished to:
   Allcounseland partiesofrecord
